Title: To Thomas Jefferson from Arthur S. Brockenbrough, 2 June 1821
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


            
            
              
              Saturday evening—
          A. S. Brockenbrough presents his respects to Mr Jefferson & begs leave to introduce to his acquaintance Mr Whiston of Fredericksburg he has been up viewing the University and has a particular wish of seeing your establishment, as it will probably be the only opportunity he will ever have of seeing it, it being his intention to leave Virginia for the North in a short time